DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, and 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP-4838385A (IDS) (hereafter JP ‘385) in view of Matsushita et al. (WO 2015/045299A) hereafter Matsushita).  Note that for sake of convenience the citations of WO 2015/045299A have been made with respect to US 2016/0228981A1 which is the English equivalent.
With respect to claim 1, JP ‘385 teaches a friction stir welding method for structural steel, the method welding steel sheets used as workpieces together by moving a rotary tool in a welding direction while rotating the rotary tool in a non-welded part of the steel sheets, and thus by producing plastic flow as a result of that the steel sheets are softened by frictional heat 
JP ‘385 does not teach heating at least one of the steel sheets using heating means provided in front of the rotary tool on the one surface side that moves in the welding direction, wherein, when a region of a surface of the steel sheet whose surface temperature T.sub.S(.degree. C.) is increased to T.sub.S.gtoreq.0.8.times.T.sub.A1 (T.sub.A1 is described in Formula (1) below) by the heating is defined as a heated region, a minimum distance between the rotary tool and the heated region on the surface of the steel sheet is equal to or smaller than a diameter of the shoulder of the rotary tool, and an area of the heated region on the surface of the steel sheet is equal to or smaller than an area of a maximum diameter part of the pin of the rotary tool, T.sub.A1(.degree. C.)=723-10.7[% Mn]-16.9[% Ni]+29.1[% Si]+16.9[% Cr]+290[% As]+6.38[% W] (1), where [% M] represents a content (mass %) of an M element in the steel sheet used as the workpiece, and if the M element is not contained, [% M] is 0; and wherein, when a depth of a region that extends from the surface of the steel sheet in the heated region in a thickness direction and has a temperature T.sub.D(.degree. C.) satisfying T.sub.D.gtoreq.0.8.times.T.sub.A1 (T.sub.A1 is described in Formula (1) below) is defined as a 
However, Matsushita teaches heating at least one of the steel sheets using heating means provided in front of the rotary tool on the one surface side that moves in the welding direction, wherein, when a region of a surface of the steel sheet whose surface temperature T.sub.S (.degree. C.) is increased to T.sub.S.gtoreq.0.8.times.T.sub.A1 (T.sub.A1 is described in Formula (1) below) by the heating is defined as a heated region, a minimum distance between the rotary tool and the heated region on the surface of the steel sheet is equal to or smaller than a diameter of the shoulder of the rotary tool, and an area of the heated region on the surface of the steel sheet is equal to or smaller than an area of a maximum diameter part of the pin of the rotary tool, T.sub.A1(.degree. C.)=723-10.7[% Mn]-16.9[% Ni]+29.1[% Si]+16.9[% Cr]+290[% As]+6.38[% W] (1), where [% M] represents a content (mass %) of an M element in the steel sheet used as the workpiece, and if the M element is not contained, [% M] is 0; and wherein, when a depth of a region that extends from the surface of the steel sheet in the heated region in a thickness direction and has a temperature T.sub.D(.degree. C.) satisfying T.sub.D.gtoreq.0.8.times.T.sub.A1 (T.sub.A1 is described in Formula (1) below) is defined as a depth D of the heated region, the depth D of the heated region is preferably 30% or more of the thickness of the steel sheets or plates or more preferably the depth D is 50% or more of the thickness of the steel sheets or plates (paragraph 83), 100% of a thickness t of the steel sheet, T.sub.A1(.degree. C.)=723-10.7[% Mn]-16.9[% Ni]+29.1[% Si]+16.9[% Cr]+290[% As]+6.38[% W] (1), where [% M] represents a content (mass %) of an M element in the steel sheet used as the workpiece, and if the M element is not contained, [% M] is 0 (paragraphs 80-84, 101-107, 115, and 120-122).

At the time of the invention it would have been obvious to one of ordinary skill in the art to utilize the heating of Matsushita in the friction still welding process of JP ‘385 in order to precisely control the surface temperature of the workpieces being welded.  In addition, at the time of the invention it would have been obvious to one of ordinary skill in the art to preheat to a depth of 100% of a thickness t of the steel sheet as taught by Vyas in the collective process of JP ‘385 and Matsushita in order to reduce the friction that is required between the pin 24 and the workpiece 60 for plasticizing the material of the workpiece 60 and friction stir welding the workpiece 60. Thus, in some embodiments, preheating can increase the speed at which the pin 24 can be moved through the workpiece 60 and/or reduce the forces that must be applied through the pin 24 to weld the workpiece 60. The desired amount of preheating can vary according to the thickness, material, or other mechanical properties of the workpiece 60, the rotational speed of the pin 24, the speed at which the pin 24 is moved through the interface 70 to form the weld joint 80, the size of the pin 24, the initial temperature of the workpiece 60, the type of weld joint 80 being formed, the desired mechanical properties of the weld joint 80, and the like (note paragraph 33 of Vyas for the explicit motivation).
With respect to claim 2, JP ‘385 teaches wherein pin lengths of the pins of both the facing rotary tools are the same (figures; and paragraphs 31, 62, 63, and 119-121). 
With respect to claim 3, JP ‘385 teaches wherein, for pin lengths of the pins of both the facing rotary tools, the pin length of the pin of the rotary tool on the one surface side is smaller than the pin length of the pin of the rotary tool on the other surface side. 
With respect to claim 5, JP ‘385 teaches wherein a rotation direction of the rotary tool on the one surface side is opposite to a rotation direction of the rotary tool on the other surface side (paragraphs 43, 54, 198, and 205).

With respect to claim 9, Matsushita teaches providing cooling means behind the rotary tool and behind the rear heating means, and cooling the welded part of the steel sheets with the cooling means (paragraphs 46, 64, 67, and 88-94).
With respect to claim 10, Matsushita teaches providing cooling means behind the rotary tool that moves in the welding direction, and cooling a welded part of the steel sheets with the cooling means (paragraph 93).
With respect to claim 11, Matsushita teaches providing rear reheating means behind the rotary tool that moves in the welding direction and behind the cooling means, and reheating the welded part of the steel sheets with the rear reheating means (paragraphs 91 and 108). 

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP ‘385, Matsushita, and Vyas as applied to claim 1 above, and further in view of Kolbeck et al. (US 2010/0258612A1) (hereafter Kolbeck).
With respect to claim 12, JP ‘385, Matsushita, Vyas do not explicitly teach wherein surfaces of the rotary tools are formed of a material having a kinetic friction coefficient with respect to the steel sheets being larger than 0.6. However, Kolbeck teaches a tungsten carbide friction stir welding tool for the welding of steels (abstract; and paragraphs 9 and 30-36).
At the time of the invention it would have been obvious to one of ordinary skill in the art to utilize the WC friction stir welding tool of Kolbeck in the collective process of JP ‘385, Matsushita, and Vyas in order to generate the desired amount of friction while maintaining the service life of the tool. 
With respect to claim 25, Kolbeck teaches wherein the material of the shoulder and the pin consists of tungsten carbide as a base material coated with titanium nitride (paragraph 9).

Response to Arguments
Applicant's arguments filed 8/3/21 have been fully considered but they are not persuasive.
The applicant argues that there is no reason without the benefit of impermissible to motivate a person of ordinary skill in the art to modify Kaga and Matsushita to form a heated region with a depth of 100%.
The examiner respectfully disagrees.  Newly cited Vyas explicitly teaches preheating 100% of the thickness the workpiece(s) (paragraph 32) with explicit motivation for doing so (paragraph 33), i.e., increase the speed at which the pin 24 can be moved through the workpiece 60 and/or reduce the forces that must be applied through the pin 24 to weld the workpiece 60. Accordingly, in view of the explicit teachings of Vyas the Dr. Muneo Matsushita Declaration is unpersuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KILEY SHAWN STONER whose telephone number is (571)272-1183.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/KILEY S STONER/Primary Examiner, Art Unit 1735